Citation Nr: 0727125	
Decision Date: 08/30/07    Archive Date: 09/11/07	

DOCKET NO.  04-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant has basic eligibility for nonservice-
connected pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military service for one month from 
October to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination by the RO 
that the appellant lacked the requisite military service for 
VA pension benefits.  The appellant requested a Travel Board 
hearing, was properly notified, and thereafter failed to 
appear.  His motion to reschedule a Travel Board was denied 
by the Board in February 2006 for failure to show good cause 
in accordance with 38 C.F.R. § 20.704 (2006).  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant only had 30 days of active military 
service, and was not separated from service for disability 
incurred or aggravated during military service.


CONCLUSION OF LAW

The criteria for an award of VA nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are arguably applicable to the 
appellant's claim.  VCAA requires VA to notify claimants of 
the evidence necessary to substantiate their claims, and 
to make reasonable efforts to assist claimants in obtaining 
such evidence.

The appellant was provided formal VCAA notice in April 2003, 
prior to the issuance of the adverse determination now on 
appeal from January 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  He was also notified of unsuccessful 
attempts to obtain evidence from sources he identified.  No 
evidence was received from the appellant, nor could any 
evidence be obtained on his behalf.  Under the circumstances 
presented in this particular appeal, the Board finds that VA 
has no further duty to assist because assistance is not 
required to a claimant if no reasonable possibility exists 
that such assistance could aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).

The applicable VA laws and regulations governing awards of 
nonservice-connected pension benefits include minimum service 
requirements.  A veteran meets the service requirements if he 
had active military service (1) for 90 days or more during a 
period of war, (2) he had one or more days service during a 
period of war and was discharged or released from such 
service for a service-connected disability (and two other 
provisions which are inapplicable to the present appeal).  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.303.

Analysis:  The appellant had active military service from 
11 October to 11 November 1974.  Eleven days after he was 
enlisted for service, he was issued a medical physical 
profile due to the discovery of severe pes planus (flat feet) 
with tarsal arthritis.  This condition was medically noted to 
be permanent.  On the date a profile was issued, the medical 
records note that the appellant had a "long history of foot 
problem (sic)."  It was noted that the appellant had not met 
the fitness standards for induction and that the origin of 
his severe foot problems was "congenital."  The appellant was 
subsequently referred for consideration by a Medical 
Evaluation Board (MEB) which also found that the appellant 
had severe pes planus with tarsal arthritis.  This Board of 
medical officers concluded the appellant's severe foot 
problems both preexisted service and were not aggravated 
during the 11 days following the appellant's enlistment and 
prior to his removal from training on permanent medical 
profile.  

However, it is noteworthy that the appellant was not 
processed for medical separation because it was determined 
that although he had a permanent disability which would have 
disqualified his enlistment, it did not disqualify him from 
retention on active duty.  The appellant himself initiated an 
application for separation from service, during training 
status, by reason of erroneous enlistment or induction.  This 
application was approved and the appellant was separated.

The appellant filed a claim for service connection for 
disability of his feet the month following service 
separation.  He submitted no competent evidence supporting 
his claim of aggravation (permanent increase in disability 
beyond ordinary progress).  His claim was denied by the RO in 
July 1975, on the basis that his bilateral foot disability 
preexisted service and was not aggravated by service.  He was 
notified of the decision and his appellate rights and he did 
not appeal and that decision became final.

In October 2003, the appellant attempted to reopen his 
previously denied claim for service connection for a 
bilateral foot disability.  He was provided VCAA notice.  The 
only evidence submitted to reopen was the 2003 statement of a 
physician who wrote a three-sentence statement in which she 
stated, "it was deemed that [the appellant's] condition was 
likely exacerbated by service duty..." and that he continued 
to suffer from this condition and that it was "possible" that 
his service exacerbated his condition.  The RO denied the 
appellant's claim for failure to submit new and material 
evidence warranting reopening the claim, and advised him of 
his appellate rights.  The appellant did not disagree or 
initiate an appeal, and the decision denying his application 
to reopen a claim for service connection for bilateral foot 
disability is now final.  As an appeal from that 
determination was not timely raised, that issue is not before 
the Board on appeal.

In October 2003, the appellant filed an application for VA 
nonservice-connected pension benefits arguing that although 
he lacked 90 days of wartime service, he was separated from 
service for disability incurred or aggravated in service.  
However, that statement is not true; he was separated from 
service upon his own application for separation by reason of 
erroneous enlistment or induction.

The appellant is clearly shown to have only 30 days of 
service during a period of war (Vietnam Conflict) from 
October to November 1974.  He was certainly not discharged or 
released from military service for a service-connected 
disability.  After only 11 days initial training, he was 
discovered to have a congenital severe bilateral pes planus 
with tarsal arthritis and thereafter excused from further 
strenuous training.  There is no evidence on file of any 
permanent increase in severity of the appellant's preexisting 
congenital disability of both feet, and a Medical Evaluation 
Board completed during service included formal findings that 
this disability did preexist service, and was not permanently 
increased in severity or aggravated during service.  No 
evidence on file supports a finding that the appellant's 
severe bilateral foot disability was permanently increased in 
severity during his initial 11 days of military training.  
Moreover, all RO rating actions on file denying the 
appellant's claims for service connection are now final, and 
would require a successful reopening based upon filing of new 
and material evidence as that term defined at 38 C.F.R. 
§ 3.156 (2006).  

The appellant did not serve for 90 days during a period of 
war and was not separated from service (during a period of 
war) for a service-connected disability.  Accordingly, he 
lacks the minimum prerequisite service requirements necessary 
to an award of nonservice-connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


